Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 

Response to Amendment
The amendment filed on 03/01/2022 has been entered. Claims 1-4, 7, 10, 13, 16 and 19-20 are now pending in the application. Claims 1, 19 and 20 have been amended and claims 5-5, 8-9, 11-12, 14-15 and 17-18 have been canceled by the Applicant. Previous claims 2-3, 5-9, 11-12, 14-15 and 17-18  rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of further consideration.  Claims 13 and 16 have been canceled by Examiner’s amendment. Claims 1-4, 7, 10, and 19-20 are found allowable.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Michael Wiersch, reg. # 55996, Attorney of record at 650-665-3710 on 03/10/2022 (see attached interview summary).

Amendment

	The claims are amended as follows:


the second prism is held at a first holding frame and held at a second holding frame rotatable about one of the rotation axes, the second holding frame is held at a base member in such a manner that the second holding frame is rotatable about an axis that is in a direction perpendicular to one of the rotation axes, an electromagnetic actuator that rotates the first holding frame is provided between the first holding frame and the second holding frame, and an electromagnetic actuator that rotates the second holding frame is provided between the second holding frame and the base member.

Claim 3. The anti-shake mechanism of the curved camera device as described in claim 2, wherein, 
the first holding frame or the second holding frame, which causes the rotating member to rotate about the rotation axis parallel with the third optical axis or parallel with the second optical axis of the camera lens group, comprises a force-applying unit for eliminating axial sway.

Claim 13. (Cancelled).
Claim 16. (Cancelled).

Allowable Subject Matter

Claims 1-4, 7, 10, and 19-20 are allowed.

Reasons for Allowable Subject Matter


The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards a portable electronic device, the closest cited prior art of Im (of record)  teaches (see Figs. 1-14) such a portable electronic device, comprising a camera, the camera comprising an anti-shake mechanism of a curved camera device (i.e. as portable electronic device 1, e.g. mobile communications terminal, smartphone, tablet personal computer (PC), or the like, with  camera module e.g. 1000 having reflecting module and member 1100, and mechanism e.g. 1140  for optical image stabilization (OIS), see Abstract, e.g. paragraphs [03-07,51-63, 65-76, 81-94, 108-116, 118-120]), the camera device being an optical system (i.e. as 1 with 1000 camera device optical system, e.g. Figs. 1-3, 14, e.g. paragraphs [51-63, 65-76]) comprising a camera lens group having a second optical axis (lens/opening 1031), a second prism having a reflecting surface and a third optical axis (prism reflecting module/member with reflecting surface 1100,1110), and a camera element successively (sensor module 1300, 1310, paragraphs [52-67] as depicted in Figs. 1-4),
wherein the second prism is spaced from the camera element along the third optical axis (1100/1110 and 1300, 1310 are spaced apart, paragraphs [52-67] as depicted in Figs. 1-4);
wherein, the second prism is disposed between the camera lens group and the  camera element (as 1110 is disposed between incident lens/opening 1031 and camera element e.g. sensor module 1300, 1310, paragraphs [52-67] as depicted in Figs. 1-4) in such a manner that the second prism rotates about rotation axes (1110 in moving holder 1120 rotates around X-axis and around Y axis,  paragraphs [55-65, 81-94], as depicted in Figs. 3A-B) to perform a hand-shake correction (i.e. as reflecting module/member with reflecting surface 1100,1110 that bens incident light along Y axis direction into Z-axis direction and performs OIS function rotating 1110 in moving holder 1120 around X-axis and around Y axis,  paragraphs [55-65, 81-94], as depicted in Figs. 3A-B), one of the rotation axes being perpendicular to a plane defined by second optical axis of the camera lens group and the third optical axis of the second prism (i.e. rotation around first or X-axis which is perpendicular to plane defined by optical axis of incident lens/opening 1031 and optical axis reflected by 1110 as Z-axis direction, paragraphs [55-65, 81-94], as depicted in Figs. 1, 3A-B), and the other one of the rotation axes being parallel with the third optical axis of the second prism or parallel with the second optical axis of the camera lens group (i.e. rotation around second or Y-axis which is parallel to optical axis of incident lens/opening 1031 in Y-axis direction, paragraphs [55-65, 81-94], as depicted in Figs. 1, 3A-B). 
However, regarding claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest such an anti-shake mechanism including the specific arrangement where there is a first prism having a reflecting surface and a first optical axis, that is followed by the camera lens group having a second optical axis, the second prism having a reflecting surface and a third optical axis, and the camera element successively, and where the second optical axis is reflected by the reflecting surface of the first prism, the third optical axis is reflected by the reflecting surface of the second prism; the first optical axis, the second optical axis and the third optical axis are perpendicular to each other, in combination with all other claimed limitations of claim 1. 

With respect to claims 2-4, 7, 10 and 19-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

In addition,  the previously cited prior art of Cho et al. US 20080129831 A1 ”Apparatus And Method For Correcting Shake Of Image Photographing Device“ also discloses some aspects of the claimed invention (see e.g. Figs. 4-6, related descriptions and paragraphs [53-55]) including two prisms and a lens unit between them, and notes that shake correction can be performed by having one of the first and second optical path changing units 120, 150 fixed, and the other adjusting an angle in both the first and second directions. However, Cho does not offer any details of the apparatus, specifying which of the two prisms is rotated, what are the angles of rotation, or the recited specific geometry of the shake correcting apparatus. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872